Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00712-CV

                             IN THE INTEREST OF Z.M., a Child

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01197
                         Honorable Antonia Arteaga, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. We order no costs assessed because appellant is indigent.

       SIGNED February 5, 2020.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice